DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Remarks and amendments filed on7/25/2022, with respect to  claims 1-20 have been fully considered and are persuasive.  The objections to claims 1-20 have been withdrawn. 

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Referring to the claim 1 the closest prior art of record fails to teach or reasonably suggest that  a computer-implemented method for controlling display of a light-generating appliance, the method comprising: identifying existing circadian cycle parameters for a plurality of electronic device users; identifying a common goal regarding circadian cycles for the plurality of electronic device users, wherein the common goal comprises putting the electronic device users in closer alignment of their circadian phases  relative to other or others of the plurality of electronic device users; determining  circadian cycle adjustment needed for each of the plurality of electronic device users for a response needed in order to meet the common goal, wherein the response for different ones of the users differs from each other; and providing instructions to the users or devices of the users, wherein reactions of the users or of the devices to the instructions cause changes in artificial lighting provided to each of the users so as to achieve the common goal.  Hence, claim 1 and depending claims 2 to 11 are allowed.

Referring to the claim 12  the closest prior art of record fails to teach or reasonably suggest that One or more devices having tangible, non-transient computer-readable memory storing instructions, that when executed by one or more processors, perform operations comprising: identifying existing circadian cycle parameters for a plurality of electronic device users; identifying a common goal regarding circadian cycles for the plurality of electronic device users, wherein the common goal comprises putting the electronic device users in closer alignment of their circadian cycles relative to other or others of the plurality of electronic device users; determining circadian phas. Hence, claim 12 and depending claims 13 to 16 are allowed.

Referring to the claim 17  the closest prior art of record fails to teach or reasonably suggest that a computer-implemented method of lighting control, the method comprising: identifying a group of people according to a relationship between or among the people that indicates the people are likely to regularly reside in a common location; determining a goal for the group of people for reducing phase differences in circadian cycles of people in the group of people; determining a time and lighting adjustment for altering ambient light at the common location to achieve the determined goal; and generating control signals to cause ambient lighting appliances at the common location to alter their performance according to the determined time to achieve the determined goal.  Hence, claim 17 and depending claims 18-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-20 are allowed over prior art.

Prior art:  The closest prior art  US20150126806, US9955551,  US83003635, US20140281926, US10255880  teaches Circadian cycles and achieving a common goal but completely different way. The Circadian cycle identification adjustment the parameters according to users is not obvious to an ordinary skill.  Hence, allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        7/27/2022